—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered August 20, 1996, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions on appeal, the trial court neither shifted the burden of proof during his attorneys opening statement nor improperly curtailed his attorneys presentation (see, People v Pena, 242 AD2d 546; People v Dukes, 236 AD2d 484; People v Concepcion, 228 AD2d 204).
The defendant’s remaining contention is unpreserved for appellate review (see, CPL 470.05 [2]; People v Balls, 69 NY2d 641). Bracken, J. P., Ritter, Copertino and Florio, JJ., concur.